27 A.3d 373 (2011)
302 Conn. 914
In re PROBATE APPEAL OF CADLE COMPANY.
In re Probate Appeal of David D'Addario, Executor (Estate of F. Francis D'Addario), et al.
Not in source.
Supreme Court of Connecticut.
Decided September 7, 2011.
David W. Rubin and Andrew J. Soltes, Jr., in support of the petition.
C. Donald Neville, in opposition.
The petition by the executors of the estate of F. Francis D'Addario, David D'Addario and Lawrence D'Addario, for certification for appeal from the Appellate Court, 129 Conn.App. 814, 21 A.3d 572, is denied.